IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,152-01


                      EX PARTE SANTOS JOEL FLORES, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-3562-11-H(1) IN THE 389TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

continuous sexual abuse of a child, two counts of sexual assault of a child, and four counts of

indecency with a child. He was sentenced to imprisonment for one term of forty years, two terms

of ten years, and four terms of two years. The Thirteenth Court of Appeals affirmed his convictions.

Flores v. State, No. 13-12-00606-CR (Tex. App.—Corpus Christi–Edinburg Apr. 17, 2014) (not

designated for publication).
                                                                                                  2



       Applicant contends that the jury charge was erroneous, the prosecutor engaged in

misconduct, counsel rendered ineffective assistance, the prohibition against double jeopardy was

violated, and the evidence is insufficient.

       The trial court made findings of fact and conclusions of law and recommended that we deny

relief. We agree in part. Applicant’s two-year sentences for indecency with a child have discharged,

and Applicant has not raised collateral consequences. TEX . CODE CRIM . PROC. art. 11.07, § 3(c).

Accordingly, the claims relating to these convictions are dismissed. The claims relating to

Applicant’s continuous sexual abuse of a child and sexual assault of a child convictions are without

merit. Accordingly, these claims are denied.



Filed: May 13, 2015
Do not publish